Citation Nr: 1031902	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-38 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, 
evaluated as 20 percent disabling prior to April 1, 2010, and as 
noncompensably disabling from April 21, 2010.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION


The Veteran had active military service from July 1945 to 
November 1948.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
In a January 2010 rating decision, the RO reduced the Veteran's 
disability rating to zero percent effective April 1, 2010.  

The Veteran testified before a decision review officer (DRO) at a 
hearing in September 2009 and before the undersigned at a hearing 
in July 2010.  Transcripts of both hearings are of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, further development is needed in this matter.  
Initially, the Board notes that the Veteran was initially 
assigned a 20 percent disability rating in a rating decision 
dated in January 2004 based on the results of a private 
audiological examination dated in June 2003.  The Veteran was 
last afforded a VA examination in January 2010.  He contends that 
his hearing has in fact worsened, not improved, since that 
examination.  The Board observes the curious fact that VA 
examinations have indicated an improvement in the Veteran's 
bilateral hearing loss, while private audiological evaluations 
appear to indicate a worsening in the Veteran's bilateral hearing 
loss.  

Considering that the Veteran has argued that his bilateral 
hearing loss disability has worsened, and the apparent 
discrepancies between private and VA audiological results, the 
Board finds that it is necessary to secure an additional 
examination to ascertain the Veteran's level of disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the 
record does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted).

The Board observes that private audiological evaluations dated in 
July 2007 and August 2009 are comprised of uninterpreted graphic 
representations of audiometric data.  The Board is precluded from 
applying these graphic results to the criteria of 38 C.F.R. § 
3.385 in order to determine the severity of any hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  On 
remand, the VA examiner should interpret the graphic 
representations of audiometric data.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
audiological examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, without good cause, 
could adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).)  The 
claims file, including a complete copy of 
this remand should be made available to, and 
reviewed by, the designated examiner.  The 
examiner should take a detailed history from 
the Veteran, conduct an examination, and 
ensure that all necessary tests are 
conducted.

In consideration of the examination results, 
the examiner should ascertain the severity of 
the Veteran's hearing loss.  Additionally, 
the examiner is asked to provide a full 
description of the service-connected 
bilateral hearing loss on the Veteran's 
ordinary activity.

The examiner should explain how the Veteran's 
bilateral hearing loss could have improved 
since 2003.  The examiner should also explain 
the apparent discrepancies between the 
results of VA audiological  and private 
audiological evaluations; i.e., why VA 
examinations show an improvement in bilateral 
hearing loss, while private examinations 
appear to show a worsening of bilateral 
hearing loss.  

The examiner should also interpret the 
graphic representations of the July 2007 and 
August 2009 private audiological evaluations.

2.  After undertaking any other development 
deemed appropriate, the AOJ should re-
adjudicate the issue in light of all 
information or evidence received.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case and 
afforded an opportunity to respond before the 
record is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



